Citation Nr: 1746887	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas.


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to February 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2016, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

Following the Veteran's hearing, the Veteran's representative requested the opportunity to review the Veteran's file in order to submit additional written argument prior to the Board making a determination.  Though the representative was ultimately not provided such an opportunity, as the Board is granting the Veteran's claim in full, there is no possibility of any prejudice to the Veteran.


FINDING OF FACT

The Veteran's obstructive sleep apnea had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

As discussed hereunder, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  Accordingly, the Board grants entitlement to service connection for sleep apnea, which constitutes a complete grant of the Veteran's claim.  Therefore, no further development of VA's duties to notify and assist is required. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Further, service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990) (providing that when the evidence is in relative equipoise, the law dictates that the appellant prevails).

In considering relevant lay evidence, the Board must determine if the layperson is a competent source for the proposed evidence.  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Therefore, when the lay evidence relates to the symptoms or onset of a veteran's disability, the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Factual Background and Analysis

The Veteran claims entitlement to service connection for obstructive sleep apnea, which he asserts began in or is otherwise related to service.

The Board notes the Veteran underwent a sleep study in April 2010, which was performed in a private healthcare facility.  Based on this study, the Veteran was diagnosed with obstructive sleep apnea with excessive daytime sleepiness, which was described as chronic and severe.  Therefore, the current disability criterion has been met for obstructive sleep apnea.

The Board also notes the Veteran's service treatment records (STRs) reveal no reports or treatment for obstructive sleep apnea or any associated symptoms.  Nonetheless, the Veteran has consistently reported loud snoring, episodes of breathing cessation during sleep, and excessive daytime sleepiness, which are commonly associated with sleep apnea. 

At his Board hearing, the Veteran testified and described the particulars of his service, noting that as a flight engineer, he had irregular work schedules and sleep patterns, including 16-hour workdays and very limited sleep time.  The Veteran also stated that he had a tendency to get drowsy during the timeframe of his active service.  Further, he testified that after returning from Desert Storm in 1992, his wife expressed concern because he was snoring a lot and would occasionally stop breathing.  However, the Veteran disregarded these symptoms, as he thought they were normal aging effects, noting that he had no prior history of snoring or sleeping problems. 

In regards to the lack of reports for sleep apnea in his STRs, in his December 2010 statement, the Veteran indicated that sleep disorders were rarely, if ever, discussed with him by any physician during his period of service.  Moreover, he testified that he initially heard of sleep apnea in 2009 or 2010, shortly before his sleep study.  Furthermore, the Veteran has stated that as a crewmember on flying status, he avoided the flight surgeon's office as much as possible; noting that taking medications that caused drowsiness or being diagnosed with a sleep disorder would have affected his flying career.

At the Board hearing, the Veteran's wife testified that she noticed a major change in the Veteran's sleeping habits after he returned from his deployment to Desert Storm.  Specifically, she stated that the Veteran would start snoring and stop breathing during sleep.  Moreover, she stated that she would stay awake while the Veteran slept in order to wake him up so he could start breathing again.  Further, the Veteran's wife testified that although she has been married to the Veteran since 1974, she had not noticed these symptoms before.

The Veteran's claim is further supported by the December 2010 statement of a fellow service member, who served with the Veteran in several missions since 1985.  He stated that prior to being deployed to Desert Storm, the Veteran slept in close quarters with others and was never observed snoring.  Particularly, he stated the Veteran did not exhibit any of the symptoms associated with sleep apnea while they camped in 1988 or when they were deployed to United Arab Emirates in 1991.  However, the service member reported that during their deployment to Kenya in 1992, where they were again billeted in the same quarters, the Veteran snored loudly and would stop breathing briefly and then breathe normally again.  Further, the fellow service member indicated he "distinctly recall" these symptoms, noting that it sounded like the Veteran was holding his breath. 

In September 2013, after reviewing the Veteran's sleep study and history, the Veteran's private clinician opined it is "very likely" that the Veteran's sleep apnea had its onset "well before" his discharge of service.  Further, in June 2011 correspondence, a certified sleep specialist familiar with the Veteran's condition opined that his sleep apnea was incurred in service, as early as October 1992.

Upon a review of the evidence of record, and having resolved all reasonable doubt in favor of the Veteran, the Board has concluded that granting of service connection for obstructive sleep apnea is warranted.  In this regard, the Board notes that recurrent and persistent sleep apnea symptoms, including snoring, breathing cessation during sleep, and excessive daytime sleepiness, are readily identifiable and capable of lay observation.  Accordingly, the Board finds that the Veteran, his wife, and his fellow service member are competent to attest to the Veteran's sleep apnea symptoms and onset.  Moreover, the Board notes their statements are internally consistent, uncontroverted by other evidence of record, and supported by the above-described medical opinions.  Thus, the Board deems the foregoing lay statements are credible.  Furthermore, the Board finds the medical opinions provided by the Veteran's private clinicians are relevant, competent, and credible.

In sum, the Board has found a preponderance of the evidence shows the Veteran's sleep apnea symptoms were first present during active service and have continued to the present day.  Thus, granting of service connection for sleep apnea is warranted.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


